Citation Nr: 0721240	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-01 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for eye disability.  

3.  Entitlement to service connection for temporomandibular 
joint dysfunction (TMJ) to include as secondary to service-
connected acquired psychiatric disorder diagnosed as major 
depressive disorder (MDD), generalized anxiety disorder 
(GAD), and alcohol dependence, in partial remission.  

4.  Entitlement to service connection for anemia.  

5.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut which denied service connection for a 
back disability, an eye disability, and TMJ.  In a July 2005 
rating decision, service connection for anemia and asthma 
were denied.  In June 2006, the veteran testified at a Travel 
Board hearing before the undersigned as to the first three 
issues listed on the front page of this decision.  

Additional VA medical records have been associated with the 
claims file without initial RO review; however, in June 2006, 
the veteran waived the right to initial RO review of that 
evidence.  

The issues of service connection for TMJ, anemia, and asthma, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  A back disability, currently diagnosed as lumbosacral 
degenerative disc disease, is not attributable to service.  

2.  Presbyopia and hyperopia of the eyes are refractive 
errors of the eye, not diseases.   


CONCLUSIONS OF LAW

1.  A back disability, currently diagnosed as lumbosacral 
degenerative disc disease, was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Service connection is not warranted for presbyopia and 
hyperopia of the eyes.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303(c), 3.310(a), 4.9 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in November and December 2003 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by her, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, she was advised of 
the need to submit any evidence in her possession that 
pertains to the claims.  She was specifically told that it 
was her responsibility to support the claims with appropriate 
evidence.  Finally the letter advised her what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.   

To the extent the 2003 letters were deficient in any respect, 
additional VCAA notification was sent in April 2004.  That 
was followed by readjudication of the claims in many 
supplemental statements of the case.  

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in April 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  This was not followed by readjudication of the 
claims.  However, the fact is that Dingess notice is not 
required because these claims for service connection are not 
being granted, and no disability rating or effective date 
will be assigned.

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.   
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The Board concludes an 
examination is not needed in this case because there is no 
indication in the service medical records of back or eye 
injuries (as described in more detail below), and current VA 
examination could not provide evidence of a past event. 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to her through her senses, she does not have medical 
expertise.  See Layno.  Therefore, she cannot provide a 
competent opinion regarding diagnosis and causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Back Disability

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of any back injury or 
disease.  The February 1999 examination prior to separation 
revealed normal spine, musculoskeletal system, and 
neurological system.  On her Report of Medical History, the 
veteran denied that she wore a brace or back support.  She 
indicated that she did not have arthritis, rheumatism, or 
bursitis; bone, joint or other deformity; or recurrent back 
pain.  The veteran further reported that she had not suffered 
from any injury or illness while on active duty for which she 
did not seek medical care and that she had no current 
conditions which limited her ability to work.  She also 
indicated that she did not have any concerns about her health 
and did not plan on filing for benefits with VA.  

Post-service, there is no record of any back disability for 
approximately 4 years.  

VA outpatient records reflect that in November 2004, the 
veteran reported that she was a welder during service.  She 
performed "man's work," lifting welding machines up and 
down the stairs, which was hard on her back.  She indicated 
that she had experienced chronic low back pain since 1997.  
X-rays revealed mild narrowing of the disc space between L5-
S1 with "eburnation" of the posterior elements of S1.  The 
November 2004 records are replete with complaints of back 
pain and the veteran's reports that the back pain originated 
in 1997-1998 during service; however, no VA examiner opined 
as to the etiology of current back disability.  The diagnosis 
was lumbosacral degenerative disc disease.  


In March 2005, it was noted that the veteran had had low back 
pain for 8 years.  March and May 2005 magnetic resonance 
imagings (MRIs) revealed disc protrusion at L5-S1;, minor 
ligamental hypertrophy at L4-5; and minor degeneration at 
T11-T12.  In July 2005, the veteran reported having low back 
pain after going camping which worsened her existing low back 
pain.  

In August 2005, the veteran participated in physical therapy 
for her low back pain.  In October 2005, an MRI confirmed the 
findings on prior MRIs.  The veteran continued to be given 
medication for degenerative disc disease.  A February 2006 
MRI was consistent with the prior MRIs.  Low back pain was 
reported by the veteran.  

The veteran testified at two personal hearings.  She 
testified at a hearing before a Decision Review Officer at 
the RO in March 2005 and at a Travel Board hearing in June 
2006.  At her first hearing, the veteran reported that she 
was assaulted during service and hurt her back at that time.  
She also injured her back lifting heavy objects.  At her 
subsequent hearing, the veteran testified that she strained 
her back on several occasions during service.  On one 
occasion, her back went out and she experienced intense pain.  
Otherwise, her back was strained when she carried heavy 
objects.  She was given Ibuprofen for relief.  

In sum, there is no documentation of any back injury or 
disease in the service medical records.  In fact, the veteran 
specifically denied having any back injury or back problem.  
The absence of evidence constitutes negative evidence tending 
to disprove the claim that the veteran suffered from back 
injury or disease in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).

Following service, the veteran initially made back complaints 
in 2004, over 4 years after she was separated from service.  
Although she maintains that she injured her back during 
service which resulted in permanent back disability, she is 
not competent to make this medical assessment regarding the 
etiology of any currently diagnosed back disability.  See 
Espiritu.  Although there is other lay evidence of record, it 
does not pertain to a back disability.  Otherwise, there is 
no competent medical evidence establishing an etiological 
connection between the currently diagnosed lumbosacral disc 
disease and service.  Although the veteran reported to 
examiners that her back pain had existed since the late 
1990's, the examiners provided no independent medical opinion 
to that effect.  A report by an examiner which records the 
veteran's history as provided by her is not verification of 
that history, rather, they are the same as the veteran's own 
statements.  See LeShore v. Brown, 8 Vet. App. 406 (1995); 
see also Reonal v. Brown, 5 Vet. App. 458 (1993).

The veteran's statements in support of her claim are not 
consistent with the documentary record.  Her inservice 
records reflected no back injury or complaints.  Her 
separation examination was normal.  Contemporaneous evidence 
has greater probative value than history as reported by the 
veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see 
also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim).   Thus, the normal separation 
examination and her own statements made at that time are more 
probative than the veteran's current statements to the 
contrary, particularly since she reported other medical 
problems at that time.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The competent evidence does not establish that currently 
diagnosed back disability, lumbosacral degenerative disease, 
began in service.  The service medical records showed no back 
injury or disease.  Thus, there was no chronic disability 
shown during service.  Further, there is no continuity of 
symptomatology following service.  There is no record of any 
continuous symptoms from the veteran's 1999 service 
separation onward.  Rather, the record establishes that at 
many years after such separation, the veteran reported low 
back pain and was thereafter diagnosed as having a back 
disability.  Despite the veteran's contentions that she has 
had back problems since service, the record is devoid of 
supporting evidence and the documentary record conflicts with 
her current statements.  In essence, the veteran's assertions 
of chronicity and continuity are unsupported.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim.).

Accordingly, service connection for a back disability is not 
warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Eye Disability

On entrance examination in November 1993, the veteran's 
distant vision was 20/20 in both eyes; her near vision was 
20/25 in both eyes, corrected to "20/NC."  

The February 1999 examination prior to separation revealed 
normal eyes, ophthalmoscopic, pupils, and ocular motility.  
Distant vision was 20/25 on the right and 20/30 on the left, 
corrected to 20/25.  Near vision was 20/25 on the right and 
20/30, corrected to 20/25 on the left.  No abnormalities were 
shown.  On her Report of Medical History, she denied that she 
wore glasses or had any eye trouble.  The veteran further 
reported that she had not suffered from any injury or illness 
while on active duty for which she did not seek medical care 
and that she had no current conditions which limited her 
ability to work.  She also indicated that she did not have 
any concerns about her health and did not plan on filing for 
benefits with VA.  

Post-service, VA outpatient records reflect that in August 
2005, an eye evaluation was conducted which revealed 
hyperopia and presbyopia, of both eyes (OU).  

A February 2006 MRI of the head revealed that both eyes and 
orbits were normal.  Another February 2006 record included an 
evaluation of the eyes which revealed no abnormalities.  In 
March 2006, an examiner recorded a history of blurry vision 
which had improved with glasses.  

As noted, the veteran testified at two hearings.  At her 
first hearing, she reported that she incurred an eye 
disability due to her duties as a welder during service.  
Thereafter, the veteran testified that she was a welder 
during service and had flash burns on several occasions.  She 
was prescribed glasses during service.  

The veteran has been diagnosed as having two eye 
abnormalities: hyperopia and presbyopia.  "Hyperopia" is 
farsightedness.  Dorland's Illustrated Medical Dictionary 797 
(28th ed. 1994).  "Presbyopia" is a visual condition that 
becomes apparent, especially in middle age, and in which loss 
of elasticity of the lens of the eye causes defective 
accommodation and an inability to focus sharply for near 
vision.  See McNeely v. Principi, 3 Vet. App. 357, 364 
(1992).  Presbyopia, more commonly known as farsightedness, 
is also defined as impairment of vision due to advancing 
years or old age.  Terry v. Principi, 18 Vet. App. 147 
(2002).  

Refractive error of the eyes is not a disability within the 
meaning of applicable regulations providing for payment of VA 
disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  
Service connection may be granted for congenital or 
hereditary diseases, if initially manifested in or aggravated 
by service.  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67- 
90 (July 18, 1990).  As refractive error of the eye is not, 
by law, a disease or injury, it requires more than an 
increase in severity during service in order to warrant a 
grant of service connection.  The evidence must show that the 
refractive error was subject to a superimposed disease or 
injury during military service that resulted in increased 
disability.  See VAOPGCPREC 82-90; Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993).

The evidence in this case does not show that any superimposed 
disease or injury occurred during military service that 
resulted in any increased disability.  The veteran's service 
medical records make no reference to any injuries of the 
eyes.  While the veteran asserts that she was subjected to 
flashburns, the documentary record is negative.  In fact, it 
is contradictory as she reported no such injury on her 
separation examination where examination of the eyes was 
normal.  The Board finds that medical report and the 
veteran's statements made at that time to be more probative 
than her current reports.  Thus, the Board finds that there 
was no superimposed disease or injury.

Absent superimposed disease or injury, service connection may 
not be allowed for refractive error of the eyes, including 
presbyopia and hyperopia, even if visual acuity decreased in 
service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  See Parker v. Derwinski, 1 Vet. App. 522 (1991); 
McNeely.


ORDER

Service connection for a back disability, currently diagnosed 
as lumbosacral degenerative disc disease, is denied.  

Service connection for bilateral eye disability, currently 
diagnosed as presbyopia and hyperopia of the eyes, is denied.   


REMAND

TMJ

The veteran asserts that she has TMJ due to her service-
connected acquired psychiatric disorder which is 70 percent 
disabling.  She maintains that the stress from her 
psychiatric problems causes her to grind her teeth and causes 
the TMJ or aggravates the TMJ.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.   38 C.F.R. § 3.310(a).   With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

The Board notes that the veteran has not been afforded a VA 
examination to include a VA medical opinion in order to 
determine if the veteran's current TMJ disability is 
etiologically related to service-connected acquired 
psychiatric disorder diagnosed as MDD, GAD, and alcohol 
dependence, in partial remission.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate her claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006).  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006).  In this case, a VA medical opinion that 
addresses the question of secondary service connection is 
necessary.

Further, the veteran has not been afforded adequate VCAA 
notification with regard to secondary service connection.  
Accordingly, the appropriate actions should be taken to 
ensure that the directives of VCAA have been followed. 

Anemia and Asthma

In a July 2005 rating decision, service connection for anemia 
and asthma were denied.  In June 2006, a notice of 
disagreement was received at the Board hearing.  As such, a 
statement of the case must be issued.  The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999).  


Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority as pertains to direct and 
secondary service connection for TMJ.  
See, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); VAOPGCPREC 7-2004 (July 
16, 2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  Based on a review of the 
claims file and any examination findings, 
the examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current TMJ disability 
is proximately due to, or the result of, 
the service-connected acquired 
psychiatric disorder diagnosed as MDD, 
GAD, and alcohol dependence, in partial 
remission.  The examiner should also 
opine as to the medical probabilities 
(less likely than not; at least as likely 
as not; or more likely than not) that any 
current TMJ is permanently aggravated by 
the veteran's service-connected acquired 
psychiatric disorder diagnosed as MDD, 
GAD, and alcohol dependence, in partial 
remission.  

The examiner should note that aggravation 
is defined for legal purposes as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.  
The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then readjudicate the 
claim of service connection for TMJ on a 
direct and secondary basis on appeal in 
light of all of the evidence of record.  
If the issue remains denied, the veteran 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

4.  The veteran should be sent a 
statement of the case as to the issues of 
entitlement to service connection for 
anemia and asthma in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects her 
appeal by submitting a timely and 
adequate substantive appeal on either 
issue, then the claim should be returned 
to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop this 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


